In the

    United States Court of Appeals
                For the Seventh Circuit
No. 14-1889

MOHAMED ABDUL MATHIN,
                                                 Plaintiff-Appellant,

                                 v.


JOHN F. KERRY, Secretary of State,
                                                Defendant-Appellee.

        Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
        No. 1:11-cv-05157— Joan Humphrey Lefkow, Judge.


    ARGUED NOVEMBER 13, 2014 — DECIDED APRIL 7, 2015


   Before POSNER, KANNE, and ROVNER, Circuit Judges.

    ROVNER, Circuit Judge. Mohamed Abdul Mathin claims that
he was born in the United States but his request for a United
States passport was denied by the State Department after an
investigation into his claim of citizenship. He then filed an
action in district court under 8 U.S.C. § 1503(a) and 28 U.S.C.
§ 2201(a) seeking a declaration that he is a United States
national for the purpose of obtaining a United States passport.
2                                                     No. 14-1889

After a trial on the matter, the district court denied his request
for declaratory relief, holding that Mathin had failed to
establish that he was a United States national. Mathin now
appeals that determination to this court.
    Pursuant to 8 U.S.C. § 1503, any person who claims a right
or privilege as a national of the United States and is denied
such right or privilege can institute an action for a judgment
declaring him to be a national of the United States. Section 1503
authorizes a de novo determination by the district court of the
status of the plaintiff as a United States citizen or national.
Hizam v. Kerry, 747 F.3d 102, 108 (2nd Cir. 2014). Because the
Government has a “strong and legitimate interest in ensuring
that only qualified persons are granted citizenship,” the
Supreme Court has recognized that “doubts ‘should be
resolved in favor of the United States.’” Berenyi v. District
Director, Immigration and Naturalization Service, 385 U.S. 630, 637
(1967); Bustamante-Barrera v. Gonzalez, 447 F.3d 388, 394-95 (5th
Cir. 2006).
    Mathin’s action for a declaration of United States
nationality is premised on the claim that his Indian-citizen
parents, Mohamed Ziaudeen (“Ziaudeen”) and Asiaumma
Abdul Majid (“Asiaumma”), traveled to the United States for
business while his mother was 8 months pregnant with him,
and that he was born prematurely in Chicago on September 23,
1965. The issue, then, is whether the district court erred in
determining that Mathin had produced insufficient evidence
that he was born in the United States. In this appeal following
the bench trial, we review findings of fact for clear error and
issues of law de novo. Cohen Development Co. v. JMJ Properties,
Inc., 317 F.3d 729, 735 (7th Cir. 2003). We will consider a fact
No. 14-1889                                                      3

finding to be clearly erroneous only if, after reviewing all of the
evidence, we are left with a definite and firm conviction that a
mistake has been committed. Id.; Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (2014).
                                  I.
   Mathin maintains that his parents had traveled to the
United States and were staying at the home of a friend,
Thomas Nielsen, in Chicago, Illinois, when Mathin was born in
that home on September 25, 1965. According to Mathin, a
midwife, Margaret Roper, was present at the birth, as well as
the midwife’s 17-year-old niece Judith Roper (“Roper”),
Thomas Nielsen (“Nielsen”), and Nielsen’s mother Ina Nielsen,
along with Mathin’s mother and father. Of those individuals,
only Mathin’s father was still living at the time of the district
court trial. Mathin further stated that after his birth, he was
taken to Norwegian American Hospital for examination.
      There are no contemporaneous records available
supporting those events. No birth certificate was filed by his
parents, the midwife, or the hospital. Mathin was unable to
provide any records from Norwegian American Hospital
indicating that he was examined there. Mathin testified that he
tried to obtain such hospital records but that the hospital had
experienced a flood and fire and his records could not be
located. He did not provide any evidence from the hospital
confirming that records from that time period had been
destroyed, or that it had suffered a flood and fire. Furthermore,
although the State Department attempted to verify the trip
through the visa or passport records, it was unable to find any
record of the trip.
4                                                   No. 14-1889

    Mathin testified that approximately a month after his birth,
his mother returned to India with him. He maintained that he
traveled on his mother’s passport at that time, and that he
continued to travel on his mother’s Indian passport until his
mother’s death when he was 13 years old. At that time, his
father obtained an Indian passport for him, which identified
India as Mathin’s place of birth.
    Mathin traveled to the United States numerous times using
his Indian passport during the 1990s. He resides in Florida
with his wife and two children, all of whom are United States
citizens. He applied for United States passports for his children
in 1993 and 1995. Each time, he represented that he was born
in India. The district court found credible Mathin’s testimony
that he represented his birthplace as India on the advice of his
attorney because of his Indian passport.
    Mathin applied for a delayed birth certificate with the State
of Illinois in 1996, which was also the year that his five-year
visa was set to expire leaving him without immigration status.
The Illinois Department of Public Health issued him that
delayed birth certificate based on two documents submitted by
Mathin – an affidavit from Judith Roper attesting that he was
born in Chicago, and his 1988 marriage certificate translated
into English which listed his birthplace as the United States. In
1996, 2007 and 2010, Mathin applied for a United States
passport. He submitted the delayed birth certificate and the
underlying documents in support of his 1996 passport
application, which was denied. Mathin applied for a passport
again in 2007, and in this application he included affidavits
purportedly created by his parents in 1966 regarding the
circumstances of his birth. Mathin also included a 2007 letter
No. 14-1889                                                      5

from a lawyer in India named S. Krishnamurthy indicating that
he found the affidavits from Mathin’s parents after conducting
a search of his warehouse. Mathin subsequently withdrew that
2007 passport application. Finally, Mathin submitted another
passport application in 2010 which the State Department
denied after an investigation.
    Mathin brings this action under 8 U.S.C. § 1503(a) which
allows anyone who claims a right or privilege as a national of
the United States that has been denied to seek a judgment
declaring him to be a national of the United States. Pursuant to
22 C.F.R. § 51.40, Mathin has the burden of demonstrating his
citizenship by a preponderance of the evidence.
    Mathin acknowledges that the burden of proving
citizenship rests with him, and that the primary form of
documentary evidence to meet that burden is a
contemporaneous official birth certificate, which Mathin lacks.
See 22 C.F.R. § 51.42(a). He properly contends, however, that
the absence of contemporaneous official birth records is not
dispositive, and that secondary evidence can establish his
birthplace. Such evidence may include, but is not limited to,
“hospital birth certificates, baptismal certificates, medical and
school records, certificates of circumcision, other documentary
evidence created shortly after birth but generally not more
than 5 years after birth, and/or affidavits of persons having
personal knowledge of the facts of the birth.” 22 C.F.R. §
51.42(b).
   In addition to his own testimony, Mathin sought to meet
that burden by introducing exhibits including: the delayed
record of birth issued by the State of Illinois stating that he was
6                                                    No. 14-1889

born in Chicago; the affidavits purportedly prepared in 1966
by Mathin’s mother and father attesting that he was born in
Chicago; an affidavit purportedly by Thomas Nielsen
addressed to the Consulate General of India in New York and
dated October 15, 1965, stating that Mathin was born in his
home in Chicago; and videotaped deposition testimony of his
father corroborating that he was born in Nielsen’s home in
Chicago.
   The district court considered all of that evidence and
Mathin’s testimony, and determined that Mathin had failed to
meet his burden of establishing by a preponderance of the
evidence that he was born in Chicago and therefore was a
United States citizen.
                                 II.
    Mathin raises a number of challenges to that determination
on appeal. First, Mathin argues that the district court erred in
the probative weight that it gave to the evidence. Specifically,
he asserts that the delayed birth certificate granted by the State
of Illinois should have been given more weight by the court
and regarded as primary evidence that he was born in the
United States. He further asserts that his testimony and the
deposition testimony of his father should have been accorded
more weight by the court, and that the affidavits attesting to
his birth were admissible as exceptions to the hearsay rule and
should have been given significant probative weight. Finally,
he argues that the Investigative Management System Report of
Investigation (“IMS Report”) from the Diplomatic Security
Service of the Department of State (“DSS”), proffered by the
No. 14-1889                                                    7

government at trial, constituted inadmissible hearsay and
should not have been considered.
    We need not address Mathin’s repeated arguments that the
affidavits he presented were admissible under exceptions to
the hearsay rule, and that the court erred in refusing to
consider them, because those arguments are inconsistent with
the district court’s holding. The district court noted at the
outset that the government had objected to the admission of
Mathin’s exhibits containing the affidavits and the letters from
Nielsen on grounds of authenticity and hearsay. The district
court explicitly rejected those challenges to admissibility,
noting that those objections might be well taken in another
type of case, but that the “affidavits are admissible in this
proceeding.“ Dist. Court Findings of Fact and Conclusions of
Law After Trial (March 3, 2014) at 11. The court thus concluded
that it would weigh all of the evidence introduced by Mathin,
and would resolve any doubts as to authenticity and reliability
of the hearsay in light of all the evidence in the case. Because
the court held that the documents proffered by Mathin were
admissible, we consider only Mathin’s challenge on appeal to
the court’s weighing of the evidence and consideration of
authenticity and reliability, as well as his challenge to the IMS
Report introduced by the government.
                                 A.
   We begin with Mathin’s challenge to the government’s
evidence. Mathin asserts that the court erred in admitting the
IMS Report under Federal Rule of Evidence 803(8), which
provides that a record or statement of a public office is not
excluded as hearsay if “it sets out ... factual findings from a
8                                                   No. 14-1889

legally authorized investigation ... and the opponent does not
show that the source of information or other circumstances
indicate a lack of trustworthiness.”
    The IMS report reflected the results of the DSS investigation
into Mathin’s claim that he was born in the United States. The
IMS report included information dating back to the 1996
investigation of his first passport application. As part of that
investigation, Special Agent Scott Bultrowicz visited Judith
Roper’s home based on the affidavit she provided attesting to
Mathin’s birth. The agent spoke with Roper’s roommate,
Florence Neel, who told him that Roper was pressured into
providing the affidavit, and that when Roper learned her
actions were illegal, she experienced a nervous breakdown
with physical complications for which she was living in a
medical care facility at the time of the agent’s visit. Neel also
stated that she personally had witnessed Mathin offer Roper
$500 in return for her assistance in signing the affidavit. The
DSS concluded that the Roper affidavit was obtained through
coercion and bribery, and Mathin was arrested in 1996 for
passport fraud, although he was not subsequently prosecuted.
   The 1996 investigation also determined that the marriage
certificate was fraudulent in that the original in India did not
list a place of birth but the version submitted by Mathin
indicated he was born in the United States. The agent
investigating the passport application in 2010, Special Agent
Benjamin Hammond, relied on those determinations from the
1996 investigation, and also determined that the affidavits
submitted by Mathin that were purportedly from his parents
were false or fraudulent because they were not original
documents and could not be independently corroborated.
No. 14-1889                                                  9

    Mathin argues that the court erred in admitting the IMS
Report. He asserts that a report following a government
investigation is not automatically trustworthy, and that the
person making the report must have observed matters
firsthand and acted pursuant to a legal duty. Mathin contends
that the factual findings and conclusions made by Agent
Hammond in the IMS Report relied upon the opinions and
conclusions of Agent Bultrowicz in the 1996 investigation, and
faults Agent Bultrowicz for failing to interview Roper
personally.
    The district court properly rejected that challenge to the
admissibility of the IMS Report generally. The public records
exception of Federal Rule of Evidence 803(8) constitutes a
recognition that information may be passed among multiple
public officials before being recorded in a document, and
accordingly a report will not be excluded merely because the
author did not have firsthand knowledge of the reported
matters. Jordan v. Binns, 712 F.3d 1123, 1133 (7th Cir. 2013).
Therefore, the inclusion of information from Agent Bultrowicz
was not a bar to admissibility. Mathin has presented no
support for his argument that the report was inadmissible
because the investigation could have been more thorough.
Moreover, the district court properly limited its consideration
of the IMS Report to merely the conclusion that the affidavit
and the marriage certificate were fraudulent. The court did
consider the statements by Neel in the report, as those
statements were hearsay within hearsay. Id. (Rule 803(8) does
not remove the hearsay bar for a statement by a
nongovernmental third-party contained in a police report.)
10                                                  No. 14-1889

Accordingly, we find no error in the court’s consideration of
the IMS Report.
                                 B.
     We turn, then, to Mathin’s challenges to the court’s
consideration of his evidence. Mathin first argues that the
delayed certificate of birth from the State of Illinois, although
not conclusive, should have been considered to be significant
evidence that he was a United States citizen. He asserts that
such a birth certificate is not casually issued by the State of
Illinois and that it is issued only when warranted by the
evidence.
    The district court recognized that the issuance of the
certificate by Illinois was evidence favorable to Mathin’s claim
of citizenship. In determining the weight to be given to that
evidence, however, the court examined the documents which
formed the basis for the issuance of that certificate. Mathin
testified that in seeking the delayed certificate of birth, he
provided the State with an affidavit from Judith Roper, who
was the midwife’s niece who was present at his birth, a
marriage certificate from India that stated his place of birth as
the United States, and affidavits from his father and Nielsen.
The delayed certificate of birth issued by Illinois references
only two documents, the Roper affidavit and the marriage
certificate, and states that the certificate was issued based on
those documents. Therefore, in assessing the weight to be
given to the delayed certificate of birth, the district court
properly considered only those two underlying documents.
The court determined that there were credibility problems with
both of those documents which cast doubt on the conclusion
No. 14-1889                                                      11

inherent in the delayed birth certificate that he was born in the
United States. We defer to a district court’s credibility
determinations unless clearly erroneous, and here the holding
by the court is well supported in the record. See Furry v. United
States, 712 F.3d 988, 993 (7th Cir. 2013).
    First, the marriage certificate from India that Mathin
submitted to the court, which was an English translation of the
original, listed his place of birth as the United States, but the
DSS investigated Mathin’s passport application for fraud and
determined that the translated marriage certificate was
fraudulent. With assistance from the United States Consulate
in Mumbai, India, the State Department determined that the
original marriage certificate in India listed no place of birth for
Mathin and therefore provided no support for his claim of
citizenship. The inclusion of a birthplace in the English
“translation” was thus fraudulent, and could properly cause
the district court to doubt not just the reliability of the delayed
certificate of birth, but also the credibility of Mathin in general.
    The Roper affidavit presented credibility concerns as well.
The district court noted that Roper’s affidavit stated that
Mathin was born in the Humboldt Park community, a
neighborhood on the northwest side of Chicago, which was
inconsistent with Mathin’s claim that he was born in the 10900
block of South St. Louis, a southwest side region, and with
Mathin’s statement in another document that his mother lived
at 10733 South St. Louis Avenue one year before his birth.
Moreover, the court stated that the timing of the documents
was suspicious in that both documents were submitted by
Mathin at the time he was applying for a United States
passport. Finally, the court considered that the State
12                                                   No. 14-1889

Department had determined that the Roper affidavit was
fraudulent. Mathin argues that the court erred in concluding
that the Roper affidavit was inadmissible hearsay, but as we
have stated the court in fact held that it was admissible.
    In the end, though, the fundamental difficulty with
Mathin’s argument is that he ultimately seeks a reweighing of
the facts from this court, and that is not the province of this
court on appeal. It is of no value on appeal to argue that the
district court could have found in his favor. We will accept the
court’s fact findings unless they are clearly erroneous - that is
unless we are left with a definite and firm conviction that a
mistake has been made. Buechel v. United States, 746 F.3d 753,
756 (7th Cir. 2014); Anderson, 470 U.S. at 573. “As long as the
district court’s conclusions are ‘plausible in light of the record
viewed in its entirety,’ we will not disturb them.” Buechel, 746
F.3d at 756, quoting Anderson, 470 U.S. at 573-74. Mathin fails
to present arguments that would approach that burden, and
therefore cannot succeed in his challenge.
    That problem is apparent as well in his challenge to the
court’s treatment of his testimony and that of his father.
Mathin decries the district court’s decision to give little
probative value to the testimony of Mathin and his father
Ziaudeen, but again ultimately he seeks a reweighing of the
evidence that is inappropriate on appeal. For instance, he
challenges the court’s failure to credit the testimony of his
father. Ziaudeen testified that Mathin was born in the home of
Nielsen, a family friend, in Chicago, and that Nielsen arranged
for the family’s travel back to India. Ziaudeen further stated
that it was not until Mathin was 18 years old that he informed
Mathin that Mathin was born in the United States.
No. 14-1889                                                     13

    The district court’s determination that Ziaudeen lacked
credibility is well-supported. Ziaudeen’s testimony was
inconsistent on a number of critical issues. For instance,
evidence was introduced at trial that a special agent from the
Chennai consulate interviewed Ziaudeen, and that he stated
that he had traveled with his wife to the United States, but that
he had to depart for Hong Kong and left his wife in the care of
Nielsen in Chicago, where she prematurely delivered a baby
boy. He told the agent that he did not know whether the baby
was born at home or in the hospital, and stated that one month
later his wife came back to India with the baby. He further
stated that his wife was uneducated and did not register the
baby’s birth, and that he did not keep in contact with Nielsen.
That was inconsistent with his deposition testimony that he
was present at Mathin’s birth and that they departed for India
together. Details such as the presence at the birth of one’s child
are the type of facts that a person would be expected to
remember. It was also inconsistent with Mathin’s testimony
that Nielsen was a close family friend who kept in touch by
sending numerous greetings cards over the years following
Mathin’s birth.
    The district court noted a number of discrepancies in
Ziaudeen’s testimony such as his explanation as to why he
created the 1966 affidavit with his attorney regarding the place
of Mathin’s birth. Ziaudeen initially testified that he created the
1966 affidavit for Mathin to obtain an Indian passport, but later
stated it was to get Mathin into school although Mathin was
less than a year old at the time of the affidavit. The district
court could properly deem Ziaudeen’s testimony incredible in
light of the inconsistencies.
14                                                   No. 14-1889

    Mathin nevertheless asserts that the court erred in finding
that Ziaudeen lacked credibility, arguing that Ziaudeen
suffered from health problems and the court should have
considered that in assessing any inconsistencies. The court
heard the testimony regarding those health problems,
however, and there is nothing in the record that indicates the
court disregarded that in making the credibility determination.
Mathin wants us to make a contrary credibility determination,
but the finding by the court was not clearly erroneous and it is
not our role to reweigh evidence. See Furry, 712 F.3d at 993.
Moreover, the health issues that Mathin points to as an
explanation for the inconsistencies are not the type of issues
that would impact memory or the ability to effectively relay
information. The only health issues established in the record
concern Ziaudeen’s difficulties in standing or sitting for long
periods of time, and his age of 79. There was no evidence of
any issues with memory or mental health that would impact
his ability to recall facts. In fact, Mathin acknowledged in his
testimony at trial that his father did not have cognitive
problems or difficulties with memory generally. Nor is Mathin
arguing that a prior recollection is more reliable; Mathin
instead is asserting that as to testimony given on the same date,
one response should be credited over another. The district
court did not clearly err in considering the testimony as a
whole, and in light of the circumstances as a whole,
determining that Ziaudeen’s testimony was not credible.
    Similarly, there was no error in the court’s failure to credit
Mathin’s testimony as to where he was born. His knowledge
stemmed only from his claims that Ziaudeen and Asiaumma
told him that he was born in the United States. Although
No. 14-1889                                                  15

Mathin argues that his reputation among his family was that
he was born in the United States, he did not provide evidence
from any of his five living siblings corroborating that fact.
Mathin argues that his mother’s statement was not
inadmissible hearsay because Federal Rule of Evidence 804
allows testimony as to a declarant’s family history if the
declarant is unavailable as a witness. The district court found
that Mathin’s testimony, which was not based on first-hand
knowledge but was based on purported statements from his
parents, was of little value. We have already discussed the
court’s credibility determination as to Mathin’s father
Ziaudeen. As to Mathin’s claim that his mother told him he
was born in the United States, Mathin’s testimony was
internally inconsistent on that point. He stated that his mother
did not tell him he was born in the United States until he was
13 years old, at which time she told him in the presence of
Ziaudeen. Yet Mathin acknowledged that he did not recall her
telling him that information, and that his knowledge stemmed
solely from Ziaudeen’s retelling of the conversation. On cross-
examination, Mathin stated that his mother never told him that
he was born in the United States. Therefore, the district court
did not err in failing to find that testimony probative of his
birthplace.
    Finally, Mathin asserts that the court erred in failing to
credit the 1966 affidavits that he submitted in support of his
claim from his mother and father, and from Krishnamurthy.
The 2007 letter from Krishnamurthy stated that he had located
affidavits from Ziaudeen and Asiaumma upon a search of his
warehouse. He also attested that he witnessed the signatures
of Ziaudeen and Asiaumma on their affidavits. The affidavits
16                                                    No. 14-1889

of Ziaudeen and Asiaumma recite that they traveled to the
United States where Asiaumma delivered Mathin in Chicago
on September 9, 1965. The affidavits from Mathin’s parents
were purportedly created in 1966, but the district court
properly determined that those documents should not be
credited.
    Under Federal Rule of Evidence 803(16), statements in an
ancient document that is at least 20 years old and whose
authenticity is established are not excluded as hearsay. The
district court noted that it had significant doubts as to the
authenticity of the documents under Federal Rule of Evidence
901(b)(8), which provides that an ancient document can be
authenticated by showing that it is at least 20 years old, was in
a place where, if authentic, it would likely be, and is in a
condition that creates no suspicion about its authenticity. The
requirement that the document be free of suspicion relates not
to the content of the document, but rather to whether the
document is what it purports to be, and the issue falls within
the trial court’s discretion. United States v. Firishchak, 468 F.3d
1015, 1021 (7th Cir. 2006); United States v. Kairys, 782 F.2d 1374,
1379 (7th Cir. 1986); United States v. Kalymon, 541 F.3d 624, 632-
33 (6th Cir. 2008). “[T]he mere recitation of the contents of
documents does not authenticate them or provide for their
admissibility.” Firishchak, 468 F.3d at 1021.
   The district court properly held that there was reason to
doubt that the affidavits were what they purported to be.
Although the affidavits were purportedly created
approximately nine months after Mathin’s birth, the affidavits
lacked any details that might be expected in a document
created shortly after such an event, such as precisely where
No. 14-1889                                                   17

Mathin was born, arrival and departure dates for their travel,
and contact information as to Nielsen or other witnesses.
Significantly, the affidavits also lacked any declared purpose
for their creation. The testimony of Ziaudeen’s father as to the
purpose of the affidavits was notably inconsistent. Ziaudeen
first testified that he did not have any idea as to why he would
have created such an affidavit in 1966. Subsequently in the
deposition, Ziaudeen testified that he created the affidavit to
help Mathin obtain an Indian passport. An affidavit attesting
to his birth in the United States, however, could not aid in
securing an Indian passport for Mathin. Moreover, Mathin
testified that he traveled on his mother’s Indian passport until
he was 13 years old, which is also inconsistent with the notion
that the affidavit was created in order to secure an Indian
passport for Mathin. The court did not err in concluding that
the failure to identify any purpose for the affidavit, as well as
the dearth of details in the affidavit itself, cast doubt on the
claim that it was in fact created by his parents in 1966. The
fortuitous timing of Krishnamurthy’s discovery of the affidavit
in the warehouse further creates doubt as to the legitimacy of
the affidavits, as does the court’s determination that
Ziaudeen’s testimony was incredible. Those findings are well-
supported in the record, and the court did not err in
determining that those affidavits were not reliable evidence as
to his birth.
   Finally, Mathin presented an affidavit addressed to the
Consulate General of India in New York dated October 15,
1965—approximately one month after Mathin’s birth—signed
by Thomas Nielsen and witnessed by Margaret Roper, Ina
Nielsen and Judith Roper, affirming that Mathin was born at
18                                                  No. 14-1889

Nielsen’s house on September 23, 1965. The stated purpose of
the affidavit was to obtain a travel permit to travel to India,
and Nielsen allegedly discovered the document among his
mother Ina Nielsen’s possessions upon her death. Mathin also
submitted an affidavit from Nielsen dated April 13, 2000
declaring that the 1965 affidavit was true and correct and was
provided to the Indian Consulate General to allow Mathin to
travel to India. A notary attested that the signature in that
April 2000 affidavit was that of Nielsen.
    There are myriad problems with this affidavit, including
once again difficulties in establishing that the document was in
fact created at the stated date. Mathin failed to establish the
date of origin, nor was there any basis to conclude that the
document was kept in a place where, if authentic, it would
likely be. As the district court noted, Mathin failed to explain
why Ina Nielsen would have had in her possession an original
letter delivered to the Indian Consulate General in 1965. Nor is
it conceivable that Nielsen would create and forward such an
affidavit to establish the birth, yet not assist Mathin’s parents
in simply obtaining a birth certificate for Mathin at the time of
birth, particularly given Mathin’s claim that he was taken for
examination to a hospital following his birth. Mathin also
failed to produce any evidence that under Indian law in 1965
an undocumented infant could travel on his mother’s passport.
The insurmountable obstacle to credibility, however, is the
uncontested evidence that Nielsen’s signature on the April
2000 affidavit which was verified by the notary is starkly
different from the signature on the 1965 affidavit. Mathin
asserts that signatures may change over time, but the
differences in the handwriting are so stark that Mathin
No. 14-1889                                                   19

acknowledged to the district court that the signatures were in
fact different. Mathin submitted three greeting cards that he
claimed to have received from Nielsen, and there is no dispute
that those signatures were also distinct from the others; in fact
the name Nielsen was even spelled differently, as “Nelson,” in
those cards. The district court properly determined that those
disparities created a strong reason to suspect that the Nielsen
affidavit was fraudulent. There is no error in that quite
reasonable conclusion. In short, although Mathin has presented
multiple arguments as to why the district court could have
reached different fact findings in this case, he has failed to
demonstrate that the district court’s findings were clearly
erroneous.
   The court’s determination is well-supported in the record.
Accordingly, the decision of the district court is AFFIRMED.